DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the means for limiting the titling of the inner ring recited in claim 1 and the means for reducing travel in claims 4, 6, 16, and 20 due to the recitation of sufficient structure associated with the means for limiting the tilting of the inner ring and the means for reducing travel, respectively.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 8.  The phrase “the relevant housing” lacks proper antecedent basis in the claim.
Re: claim 10.  The phrase “further comprising a first type of peg…and a second type of peg” is indefinite.  It is unclear to the Examiner whether the first and second type of peg are intended to be the same or different from the two pegs of claim 6.
Re: claims 10 and 20.  The phrase “the first open-ended orifice” and “the second open ended orifice” lack proper antecedent basis in the claim.
Re: claim 11.  The phrase “the first type of pegs…is made up of fixed pegs” is indefinite since it is unclear whether or not the fixed pegs are intended to be the two pegs of claim 6.
Re: claims 13 and 15.  The phrase “further comprising a same number of pegs of the first type …and of the second type” is indefinite.  It is unclear to the Examiner whether the first and second type of pegs ae intended to be the same or different from the first two pegs of claim 6.  A similar issue exists with the recitation of “a plurality of pegs” in claim 15.
Re: claim 14.  The phrase “the travel-limiting means” lacks proper antecedent basis in the claim.
Re: claim 20.  The phrase “the removable pegs” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-2456053 (EP’053).
Re: claims 1, 18 and 19.  EP’053 shows in figures 3 and 4 a support assembly for supporting a motor, comprising: two coaxial rings 16, 18, one being an inner ring 16 able to accept one or more elements of the motor and one being an outer ring 18 able to be fixed to a casing that forms a structural element; and means for limiting the tilting of the inner ring with respect to the outer ring, comprising a projecting element 41 which projects out from a first of the two rings to become housed in a housing 42 formed in the second of the two rings, and means 48 for reducing travel of the projecting element within said housing.
Re: claim 2.  EP’053 shows in figures 3 and 4 the limitation wherein the travel reducing means extends in a direction substantially parallel to an axis of revolution shown in the area of A-A of the inner ring 16.
Re: claim 3.  EP’053 shows in figures 3 and 4 the limitation wherein the travel reducing means extends in a direction substantially perpendicular to the direction of elongation of the projecting element 40 as shown.
Re: claims 4 and 5.  EP’053 shows in figures 3 and 4 the limitation wherein the travel reducing means consists of at least one peg 52 projecting radially from a wall defining the housing 42 to extend into the housing facing a face of the projecting element 41 since it is described in the English translation that element 52 is inwardly projecting and receives element 41.
Re: claim 14. See figure 4 showing the 180 degree distribution of the limiting means 48.
Re: claim 16.  EP’053 shows in figures 3 and 4 the limitation wherein the travel reducing means 48 consists of at least one boss on a wall defining the housing the boss 52 being configured to extend into the housing facing a face of the projecting      element 41.
Re: claim 17.  EP’053 shows in figures 3 and 4 the limitation wherein an uncoupling element 22 is inserted between the inner ring 16 and the outer ring 18 particularly at the bottom of element 22 which shows a short unlabeled flange extending between the rings and wherein the uncoupling element extends about at least one of the projecting elements 41 within each housing in which it is engaged or under the projecting element as broadly recited, the at least one associated travel reducing means 48 extending facing the part of the uncoupling element around or under the projecting element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’053 in view of JP-2008071611 (JP’611).
EP’053 is silent with regards to the travel reducing means comprising two pegs.
JP’611 teaches in figure 3 the use of a travel reducing means comprising two pegs or top 91 and bottom 91 facing one another projecting respectively from a wall defining a housing 1 to extend into the housing facing a face of a projecting element 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the travel reducing means of EP’053 to have included two pegs arranged as recited, in view of the teachings of JP’611, in order to provide a means of having separate replaceable/adjustable elements of the travel reducing means to facilitate adjusting the position of or switching out worn elements of the travel reducing means.  With regards to claims 8-10, the open-ended orifices are the orifices in which top and bottom elements 91 are disposed.  With regards to claim 10, the first type of peg is a downwardly facing peg and the second type of peg is an upwardly facing peg, as broadly recited. With regards to claim 12, the second type of peg 91 forms an axial end stop fixed by screw fastening to provide a means of adjustably connecting the peg to provide a centering function.
Allowable Subject Matter
Claims 11, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE-102008042105, EP-1636892, DE-102005044665, and US 5397950 to Norbury Jr et al. teach the use of similar support structures including coaxial rings and a projecting element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 26, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657